DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter deVore on August 17, 2022.
The application has been amended as follows: 

Claim 1.  A reservoir tank which includes a reservoir body formed in a hollow box shape for storing a hydraulic fluid inside the reservoir tank, and is connected to a vehicle master cylinder in such a way that the hydraulic fluid flows into and out, wherein: 
the reservoir body includes a top plate portion formed in a plate shape, 
on an inner wall surface of the top plate portion, a flow path portion which has one or more flow paths formed in a serpentine fashion so as to be opened toward a lower side in a vertical direction is provided in a protruding manner, 
on a downstream side of the flow path, an opening is formed, 
the flow path portion is composed of a plurality of first ribs and a plurality of second ribs provided in a protruding manner from the inner wall surface of the top plate portion and arranged so as to face each other, 
at least one of the plurality of first ribs is disposed such that [[the]] a leading end of the first rib facing the second ribs enters between [[the]] leading ends of two neighboring second ribs facing the first ribs, and 
at least one of the plurality of second ribs is disposed such that [[the]] a leading end of the second rib enters between [[the]] leading ends of two neighboring first ribs.

Claim 6.  The reservoir tank according to claim 5, wherein: 
the opening is disposed closer to the flow path portion than to [[the]] an end part of the top plate portion.

	Claim 8.  The reservoir tank according to claim 7, wherein: 
the opening is disposed closer to the flow path portion than to [[the]] an end part of the top plate portion.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious a reservoir tank comprising a flow path, the flow path portion is composed of a plurality of first ribs and a plurality of second ribs provided in a protruding manner from the inner wall surface of the top plate portion and arranged so as to face each other, at least one of the plurality of first ribs is disposed such that a leading end of the first rib facing the second ribs enters between leading ends of two neighboring second ribs facing the first ribs, and at least one of the plurality of second ribs is disposed such that a leading end of the second rib enters between leading ends of two neighboring first ribs, as per claim 1; or on a downstream side of the flow path an opening is formed, and the opening is a slit formed by a pair of wall members disposed on the downstream side of the flow path portion and provided in a protruding manner from the inner wall surface of the top plate portion toward the lower side in the vertical direction, as per claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tryon teaches a tank with ribs protruding between adjacent ribs.  Tanaka and Chen each teach a reservoir with alternating ribs.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 17, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657